           Case 5:20-po-00136-JLT Document 7 Filed 01/07/21 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                      )   Case No. 5:20-po-00136-JLT
                                                    )
12                  Plaintiff,                      )   CVB Violation F4851629 / CA40
                                                    )
13          v.                                      )   ORDER TO REFUND OVERPAYMENT
                                                    )
14   COREY J. EISELER,                                  (Doc. #6)
                                                    )
15                  Defendant.                      )
                                                    )
16                                                  )

17          Defendant, Corey J. Eiseler, was issued Violation Notice F4851629 with a total collateral due

18   of $380.00. As a result of a failure to appear on November 3, 2020, an arrest warrant was issued in the

19   amount of $1,000.00. On November 11, 2020, defendant Eiseler paid the original fine amount of

20   $380.00 and the Court accepted the $380.00 as payment in full, recalled the arrest warrant, and closed

21   the case. After the case was closed, the defendant paid the warrant amount of $1,000.00. Therefore,

22   the Court ORDERS:

23          1.      A refund be issued to defendant, COREY J. EISELER, in the amount of $1,000.00.

24
25   IT IS SO ORDERED.

26      Dated:     January 7, 2021                            /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28

                                                        1
